EXHIBIT 10.40

EVERTEC, INC.

2013 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”) is made as of this
1st day of January, 2014 (the “Date of Grant”), by and between EVERTEC, Inc.
(the “Company”) and the person whose signature, name and title appear in the
signature block hereof (the “Participant”).

W I T N E S S E T H

WHEREAS, the Company maintains the EVERTEC, Inc. 2013 Equity Incentive Plan (the
“Plan”); and

WHEREAS, in connection with the Participant’s service as Interim Chief Executive
Officer of the Company (the “Employment”), the Company desires to grant
Restricted Stock Units (“RSUs”) to the Participant (the “Award”), subject to the
terms and conditions of the Plan and this Agreement.

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein and for other good and valuable consideration, the parties agree as
follows:

 

1. Grant of RSUs. In consideration of the Employment, the Company will grant to
the Participant                      RSUs. Each RSU represents the unfunded and
unsecured promise of the Company to deliver to the Participant one share of
common stock, par value $.01 per share, of the Company (the “Common Stock”) on
the Settlement Date (as defined in Section 4 hereof), subject to the sole
discretion of the Company to settle the Award on a cash basis.

 

2. Purchase Price. The purchase price of the RSUs shall be deemed to be zero
U.S. Dollars per share.

 

3. Vesting. The RSUs shall vest and become non-forfeitable upon the earlier of
(a) and (b) below (the “Vesting Date”):

 

  (a) the day immediately preceding the Company’s next Annual Meeting of
Stockholders following the Date of Grant; and

 

  (b) termination of the Employment as the result of the Participant’s death or
Disability (defined below).

provided, in each case that the Participant is actively carrying out his or her
duties in connection with the Employment at all times from the Date of Grant
through the Vesting Date. Furthermore, in the event that the Directorship is
terminated prior to the Vesting Date for any reason other than as a result of
the Participant’s death or Disability, the RSUs shall be forfeited for no
consideration. For purposes of this section, “Disability” means the
Participant’s inability to perform the Employment by reason of any medically
determinable physical or mental impairment for a period of six (6) months or
more in any twelve (12) month period.

 

4. Settlement. Within sixty (60) days following the Vesting Date or the day any
RSUs are automatically vested in accordance with the terms and conditions of
this Agreement (the “Settlement Date”), (a) the Company shall, in its
discretion, either (i) issue and deliver to the Participant one share of Common
Stock for each vested RSU (the “Shares”) and enter the Participant’s name as a
shareholder of record or beneficial owner with respect to the Shares on the
books of the Company, or (ii) settle the Award on a cash basis; and (b) the
Company shall calculate the Dividend Payment (as defined in Section 5 below).

 

5. Dividend Equivalents. If the Company pays a cash dividend on its outstanding
Common Stock at any time between the Date of Grant and the Vesting Date —
provided that the date on which stockholders of record are determined for
purposes of paying a cash dividend on issued and outstanding shares of the
Common Stock falls after the Date of Grant — the Participant shall receive a
lump sum cash payment on the Settlement Date equal to the aggregate amount of
the cash dividends paid by the Company on a single share of the Common Stock
multiplied by the number of RSUs granted under this Agreement (the “Dividend
Payment”).



--------------------------------------------------------------------------------

6. Taxes. Unless otherwise required by applicable law, on the Settlement Date,
(a) the Shares shall be valued at Fair Market Value; (b) the Participant shall
recognize taxable income with respect to the Shares and the Dividend Payment;
(c) the Company shall report such income to the appropriate taxing authorities
as it determines to be necessary and appropriate; (d) the Participant shall be
responsible for payment of any taxes due in respect of the Shares and the
Dividend Payment; and (e) the Company shall withhold taxes in respect of the
Shares and the Dividend Payment (a “Tax Payment”); provided, however, that the
Participant may elect, subject to the Company’s approval in its sole discretion,
to satisfy his or her or her obligation to pay the Tax Payment by authorizing
the Company to withhold from the Shares otherwise to be delivered to the
Participant, a number of whole shares of Common Stock having a Fair Market Value
equal to the Tax Payment (i.e., a “cashless exercise”). If the Participant fails
to pay any required Tax Payment, the Company may, in its discretion, deduct any
Tax Payments from any amount then or thereafter payable by the Company to the
Participant and take such other action as deemed necessary to satisfy all
obligations for the Tax Payment (including reducing the number of Shares
delivered on the Settlement Date).

 

7. Rights as Stockholder. Upon and following the Settlement Date (but not
before), the Participant shall be the record or beneficial owner of the Shares
unless and until such shares are sold or otherwise disposed of, and, if a record
owner, shall be entitled to all rights of a stockholder of the Company
(including voting rights).

 

8. Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the Commonwealth of Puerto Rico applicable to
contracts to be performed therein.

 

9. Notice. Every notice or other communication relating to this Agreement shall
be made in writing and the notice, request or other communication shall be
deemed to be received upon receipt by the party entitled thereto. Any notice,
request or other communication by the Participant should be delivered to the
Company’s General Counsel.

 

10. Miscellaneous. This Agreement and the Plan contain the entire agreement
between the parties hereto with respect to the subject matter contained herein
and supersede all prior communications, representations and negotiations in
respect thereto. No change, modification or waiver of any provision of this
Agreement shall be valid unless in writing and signed by the parties hereto.
This Agreement shall be binding upon and inure to the benefit of any successor
or successors of the Company and any person or persons who shall, upon the death
of the Participant, acquire any rights hereunder in accordance with this
Agreement or the Plan. The terms and provisions of the Plan are incorporated
herein by reference, and the Participant hereby acknowledges receiving a copy of
the Plan. In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Agreement, the Plan shall
govern and control. This Agreement may be signed in counterparts, each of which
shall be deemed an original and both of which together shall constitute one and
the same instrument.

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the Date
of Grant set forth above.

 

EVERTEC, INC. THE PARTICIPANT

/s/ Juan José Román

/s/ Frank G. D’Angelo

Juan José Román Frank G. D’Angelo Executive Vice President & Chief Financial
Officer Interim Chief Executive Officer

 

2